Citation Nr: 0028691	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-17 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gout.

4.  Entitlement to service connection for a scar, right arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied a claim by the veteran 
seeking entitlement to service connection for a right arm 
scar and gout and which held that new and material evidence 
had not been submitted to reopen claims for entitlement to 
service connection for a low back disorder and knee disorder.

The Board recognizes that, in a March 2000 Supplemental 
Statement of the Case, the RO decided that new and material 
evidence had been submitted to reopen the low back disorder 
and knee disorder claims, but denied entitlement to service 
connection.  The Board continues to classify those issues as 
claims seeking to reopen with new and material evidence 
because the Board may only reopen a previously denied claim 
if it makes its own finding that new and material evidence 
has been submitted.  38 U.S.C.A. § 5108  (West 1991); 38 
C.F.R. § 3.156(a)  (1999); Barnett v. Brown, 83 F.3d 1380  
(Fed. Cir. 1996) (The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented and, before the claim is reopened, the Board must 
find new and material evidence.).


REMAND

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  While 
VA does not have a duty to assist a claimant until a well-
grounded claim has been presented, it does have a duty to 
develop the claim.  See 38 U.S.C.A. § 5107(a)  (West 1991); 
38 C.F.R. § 3.159(a)  (1999).  This includes obtaining any 
pertinent evidence that the claimant has indicated may be 
available and notifying the claimant of his or her 
responsibility for furnishing evidence to rectify any defects 
in a claim.  38 U.S.C.A. § 5103(a)  (West 1991); 38 C.F.R. 
§ 3.159(b), (c)  (1999).

Here, the Board finds that the veteran requested that the RO 
obtain records from the Social Security Administration (SSA) 
in regard to a grant of disability benefits from that agency.  
In response, the RO sent a letter to the SSA office in 
Baltimore, Maryland.  The reply was negative, but that 
facility remarked that their office in Madison, Tennessee, 
may have some records.  The claims file does not indicate 
that a request for records was sent to the SSA in Madison, 
Tennessee.

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995), Graves 
v. Brown, 8 Vet. App. 525 (1996).  As the veteran has 
identified records which could possibly reopen and/or make 
his claims well grounded, and as these records are in the 
possession of the United States government, the Board 
believes that attempts must be made to obtain these records 
and associate them with the claims folder prior to reaching a 
decision in this case.  The Board concludes that the RO 
should request any SSA records pertaining to the veteran from 
the SSA office in Madison, Tennessee, and, if unsuccessful, 
notify the veteran that its attempts were unsuccessful and 
provide him with the opportunity to submit such records 
himself.  It should be noted that the likelihood that there 
are at least some pertinent SSA medical records in existence 
is high.  SSA records from 1983 that are of record contain a 
list of exhibits, some of which are medical records that are 
not currently in the claims file.

The Board also notes that the RO has consistently classified 
the claim for service connection for gout as a basic claim 
for entitlement, rather than as one seeking to reopen with 
new and material evidence a previously denied claim for 
entitlement to service connection.  However, basic 
entitlement to service connection for gout was previously and 
finally denied by the Board in an April 1983 opinion.  As 
such, the RO should properly classify the issue as a request 
to reopen that claim with new and material evidence.

In light of the above, this case must be remanded back to the 
RO for additional development.  See 38 C.F.R. § 19.9  (1999) 
(stating that if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original jurisdiction).  
The Board makes no determination as to whether or not the 
claims are well grounded.  See 38 U.S.C.A. § 5107(a)  (West 
1991).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
available Social Security Administration 
records pertaining to a grant to the 
veteran of disability benefits.  The 
Social Security Administration office in 
Madison, Tennessee, should be contacted 
in this regard.  The attention of the 
Social Security Administration should be 
invited respectfully to 38 U.S.C.A. § 
5106 (West 1991).  If unsuccessful, the 
RO should inform the veteran of this fact 
and provide him with the opportunity to 
submit such records himself.  Copies of 
all correspondences made and records 
obtained (not already of record) should 
be added to the claims folder.

2.  After the above development has been 
completed, the RO should review its prior 
decision to determine if any change is 
warranted.  The RO should classify the 
claim for service connection for gout as 
seeking to reopen with new and material 
evidence a claim for service connection 
for gout and should review that claim on 
that basis.

3.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (1999).



